Witiiey, J., concurring: I concur in both the reasoning and conclusion of the majority opinion but would add that the findings here indicate rather conclusively that whatever costs of manufacture of signs already paid for existed, petitioner still at the end of the annual taxable period owned the benefits thereof because such signs either completely or partially built remained in its inventory at that time and it therefore had no cost of goods sold with respect thereto which constituted an offset against receipts.